United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE
)
Olive Branch, MS, Employer
)
___________________________________________ )
K.C., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2355
Issued: May 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated August 1, 2008, which denied her request for an oral
hearing. She also timely appealed a June 6, 2008 decision of an Office hearing representative
that affirmed the denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over these issues.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty on April 18, 2007; and (2) whether the
Office properly denied appellant’s request for a hearing under 5 U.S.C. § 8124(b)(1).
FACTUAL HISTORY
On May 7, 2007 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on April 18, 2007 she fractured her right arm when she slipped and fell outside the

parking area gate.1 She stated that, when she fell, she had gotten out of her car to ascertain who
pulled behind her and whether they had a key to a locked gate. Appellant stated that it was dark
and that she was unable to see where she tripped and fell. She stopped work on the date of the
claimed injury. The employing establishment controverted the claim, alleging that appellant was
not scheduled to work before 4:30 a.m. and that she was not on the premises when injured.
By letter dated May 18, 2007, the Office requested that appellant submit additional
evidence to support her claim.
In a May 25, 2007 statement, appellant explained that she appeared for work on April 18,
2007 because her request for leave to attend a medical appointment was “disapproved.” She
believed that she was scheduled to work at what she “thought was 4:00 a.m. on April 18, 2007,
just as the time had been on the preceding Saturday.” Appellant alleged that she parked at the
gate to the employing establishment with a cup of coffee, at 3:55 a.m., and waited for someone
to arrive to unlock the gate. She noted that another car arrived after she had been waiting and
parked behind her. Appellant alleged that there was no light where they waited, but she thought
that the car belonged to a worker who sometimes came in early and might have a gate key. She
noted that it was “imperative to have a key to the gate and a key to the building if you are
expected to hit the clock -- which is locked in the building -- ON TIME.” Appellant stated that
she finally got out of her car and introduced herself to Teresa Gaters, a postmaster from another
facility. Thereafter, an employing establishment vehicle arrived. Appellant stated that, as the
truck pulled into the driveway, she tried to use the light from the truck for guidance back to her
car, but something on the driveway tripped her and caused her to fall. She managed to find the
keys to open the doors and let the other workers enter the building. Afterwards, Ms. Gaters took
her to the hospital. When appellant returned to the employing establishment, the “clock in” time
“said 4:25 a.m.” although she later heard that it was 4:50 a.m.
In a May 7, 2007 statement, David G. Flippo, the postmaster, noted that he was apprised
of the situation the day after appellant fell. He advised that Ms. Gaters stated that she did not see
anything that appellant might have fallen on and noted that there was nothing that would cause a
trip. Mr. Flippo contended that the incident did not happen on the clock.
In a May 7, 2007 statement, Nancy Spinosa, a customer service supervisor, alleged that
there was nothing on the pavement that could have caused appellant to fall. She noted that
appellant was not on the employing establishment’s premises when the accident occurred, as she
was outside the gate, which was locked. Moreover, appellant was not on the time clock or
involved in any official “off premise” duties. Ms. Spinosa stated that an investigation revealed
that there were “no obstructions, ‘soft spots’ or unevenness in the asphalt.” It was noted that
appellant “came out of her shoes when she fell.” Ms. Spinosa stated that she and Mr. Flippo had
observed appellant several times with untied shoelaces and advised that she had other accidents
at home involving trips and falls. Regarding a leave request for Wednesday, April 18, 2007,
Ms. Spinosa denied being aware of such a request and advised that appellant was scheduled to
work at 4:30 a.m. She explained that there were two other clerks scheduled for that same time
slot, who had keys to the gate and the building, which was why appellant was not scheduled for
1

Portions of the May 7, 2007 notice of traumatic injury are illegible.

2

work at 4:00 a.m. Ms. Spinosa noted the procedure for opening the building and disabling the
alarm. The employing establishment had two employee parking areas, at the north and south of
the building and the alarm system was located by the south entrance to the building.
Ms. Spinosa noted that there was no need for appellant to have a key to the gate as her regular
schedule usually began at 7:30 a.m. If appellant had reported for work as scheduled at 4:30 a.m.,
the gate would have been open and she could have driven in, parked and entered the building,
because she had keys to the back door. Ms. Spinosa also questioned appellant’s “clock in” time
of 4:25 a.m.
In a letter dated May 25, 2007, Ted Woodall, the employing establishment’s human
resources manager, controverted the claim. He stated that appellant had a long history of filing
claims. Mr. Woodall noted that appellant was scheduled to report to work at 4:30 a.m. although
her normal reporting time was 7:30 a.m. He advised that two other clerks, whose normal
reporting time was 4:30 a.m., were also scheduled to be there at the same time as appellant.
Mr. Woodall noted that appellant reported to work “40 minutes before her reporting time even
though she knew that she would not be able to gain access to the parking lot because there is a
locked postal gate where only employees who were assigned keys to the gate can gain entrance.”
He noted that it took at least an hour to unload the mail truck and there was no work for her to
perform that early. Mr. Woodall stated that there was “absolutely no need for [appellant] to be
there at that time.” He questioned why appellant parked her vehicle in front of the entrance and
contended that it was “so that other [employees] would have to park behind her vehicle and they
would be in position to clearly see the alleged fall.” Mr. Woodall related that Ms. Gaters, who
was parked behind appellant, advised him that she and appellant were engaged in conversation
for a few minutes and that, afterwards, appellant, “with coffee in her hand walked back to her
vehicle where she mysteriously fell down right alongside her vehicle in plain view of
Ms. Gaters.” He indicated that Ms. Gaters “reported that there were no obstructions, soft spots
or uneven pavements. There was nothing at all that could have caused a fall.” Ms. Gaters
reported that both of appellant’s shoes were off her feet and, despite any pain, she refused
immediate medical assistance and insisted on driving her vehicle onto the parking lot. Appellant
proceeded to make telephone calls and perform other unnecessary tasks before letting Ms. Gaters
take her to the hospital. Mr. Woodall reiterated that appellant had no reason to be at work before
her reporting time, that there was no work for her to perform that early and she was not required
to open the facility. He reiterated that the fall occurred off employing establishment premises.
In a June 29, 2007 decision, the Office denied appellant’s claim on the grounds that she
did not establish an injury as alleged. It found that appellant was not in the performance of duty
as the injury did not occur on the employing establishment premises and more than 30 minutes
prior to her report time. Appellant’s representative requested a telephonic hearing.
By decision dated September 27, 2007, an Office hearing representative determined that
the case was not in posture for a hearing and set aside the June 29, 2007 decision. She found that
the injury occurred within a reasonable time before appellant’s scheduled work shift. The Office
hearing representative directed the Office to determine whether the location at which appellant
fell was owned, controlled or managed by the employing establishment.

3

By letter dated October 4, 2007, the Office requested that the employing establishment
provide additional information regarding the location at which appellant fell. The employing
establishment was advised to submit the requested information within 30 days.
In an October 16, 2007 statement, Mr. Woodall noted that appellant’s supervisor believed
that she fell outside the gate to the parking lot, which was believed to be a part of the employing
establishment’s property. He reiterated that appellant was not scheduled to report to work before
4:30 a.m.
In an October 9, 2007 statement, appellant alleged that she had originally requested to be
off on April 18, 2007, as she was required to see a fitness-for-duty examination. However,
Ms. Spinosa denied her request as she was needed the next day. Appellant came in early and
worked with “Darla,” who was scheduled to work at 4:00 a.m., and confirmed that she was
following a “direct order to be there.” She stated that she parked her car just a few feet from the
locked gate at 3:55 a.m. No one came at 4:00 a.m., but another car pulled up to the wrong gate
and then eventually pulled up behind her. Appellant recalled that there was no moonlight and,
around 4:10 a.m., she got out of her car and went to that of Ms. Gaters. After briefly speaking
with Ms. Gaters, appellant tried to walk back to her car using light from the headlights of a truck
that had just arrived. However, she tripped on the driveway, fell and broke her right humerus.
Appellant stated that Ms. Gaters and Jerry Gray, the truck driver, came to her aid. She did not
know how she fell. As appellant had the only key to the building, she opened it, reset the alarm,
found keys for another individual to open the bay and eventually sat in a chair answering the
telephone until Ms. Gaters took her to the hospital. Appellant referred to a union contract to
support that she was supposed to be there at 4:00 a.m.
In a July 28, 2007 statement, Mr. Gray, a truck driver, noted arriving at the employing
establishment at about 3:55 a.m. on April 18, 2007. He indicated that he turned to unlock the
gate and saw appellant fall beside her car. Mr. Gray confirmed that it was dark and that the
lights were out.
In an October 31, 2007 statement, Loretta Brown, an employing establishment manager,
stated that an investigation was conducted to determine whether the location where appellant fell
was owned by the employing establishment. Ron Allen, an architectural engineer, visited the
site on October 30, 2007 and investigated the property boundary in relation to the accident site.
He reported that the accident occurred on the asphalt (black pavement), which was not owned by
the employing establishment but by the city of Olive Branch. Ms. Brown stated that the area
adjoining the asphalt and the driveway that led to the gate contained a four foot “right of way”
that was also owned by the city. She contended that appellant did not fall on property owned or
controlled by the employing establishment. On November 2, 2007 the Office received a map of
the employing establishment.
By decision dated November 5, 2007, the Office found that the evidence did not establish
that appellant was injured in the performance of duty. It found that the area where she fell was
owned by the city of Olive Branch and not the employing establishment.

4

Appellant’s representative requested a telephonic hearing, which was held on
February 11, 2008. In a November 14, 2007 statement, appellant indicated that she went to the
office of the Architectural Engineer for the City of Olive Branch, Steve Bigelow. She alleged
that the persons with whom she spoke had never heard of Mr. Allen. In a December 4, 2007
statement, appellant noted meeting with Mr. Bigelow regarding ownership of the property where
she fell. She asserted that Mr. Bigelow verified that she fell on employing establishment
property. Appellant subsequently submitted a December 3, 2007 letter from Mr. Bigelow. On
November 28, 2007 Mr. Bigelow met with appellant at the rear entrance to the employing
establishment. He stated that appellant showed him where she had parked her car and fell on the
concrete driveway. Mr. Bigelow noted that the area where she fell was behind the fence facing
Mid-South Drive. He stated that he returned the next day to check a few measurements with a
copy of a June 1, 1998 survey. Mr. Bigelow concluded that if appellant “fell in the concrete
driveway (behind the curb line) [she] was not on the 50 foot right of way on Mid-South Drive.”
He also confirmed that property subject to a 10-foot utility easement was owned by the
employing establishment.
During the hearing, appellant confirmed that she fell on the concrete driveway. She also
alleged that the employing establishment “never” asked her where she fell. Appellant testified
that Ms. Gaters incorrectly reported that she fell on the asphalt. She reiterated that she was to
report work at 4:00 a.m. and not 4:30 a.m.
By decision dated June 6, 2008, the Office hearing representative found that appellant
was not engaged in any activity reasonably incidental to her employment when she fell. She also
found that the circumstances under which appellant’s injury occurred did not establish that her
injury arose out of and in the performance of her duties. The hearing representative noted that
Mr. Allen supported that the location where appellant fell was owned by the City of Olive
Branch.
On July 15, 2008 appellant’s representative requested a hearing.
By decision dated August 1, 2008, the Office denied appellant’s request for an oral
hearing on the grounds that she had previously requested reconsideration and that the case could
equally well be addressed through the reconsideration process.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 In order to be covered, an injury must occur at a time when the employee
may reasonably be said to be engaged in her master’s business, at a place when she may
reasonably be expected to be in connection with her employing establishment and while she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.3 For an employee with fixed hours and a fixed workplace, an injury that occurs on the
2

5 U.S.C. § 8102(a) (2000).

3

Roma A. Mortenson-Kindschi, 57 ECAB 418, 423-24 (2006).

5

employing establishment premises when the employee is going to or from work, before or after
working hours or at lunch time, is compensable.4 However, that same employee with fixed hours
and a fixed workplace would generally not be covered when an injury occurs off the employing
establishment premises while traveling to or from work.5 The reason for the distinction is that
the latter injury is merely a consequence of the ordinary, nonemployment hazards of the journey
itself, which are shared by all travelers.6
The term premises, as it is generally used in workers’ compensation law, is not
synonymous with property. The former does not depend on ownership, nor is it necessarily
coextensive with the latter. In some cases, the premises may include all the property owned by
the employer, in other cases, even though the employer does not have ownership and control of
the place where the injury occurred, the place is nevertheless considered part of the premises.7
The term premises of the employer, as that term is used in workers’ compensation law, are not
necessarily coterminous with the property owned by the employer; the term may be broader or
narrower depending more on the relationship of the property to the employment than on the
status or extent of legal title.8
ANALYSIS
The Board finds that this case is not in posture for decision as the evidence is insufficient
to establish the status of the property where appellant fell on April 18, 2007. The Board cannot
make an informed decision with regard to the question of whether appellant’s fall occurred on or
off the industrial premises.
In a September 27, 2007 decision, the Office hearing representative found that the injury
occurred within a reasonable time before her scheduled work shift and remanded the case to
determine whether the premises were owned, controlled or managed by the employer, the issue
of who owns, controls or maintains the property remains cloudy. The employing establishment
in Mr. Woodall’s October 16, 2007 letter, initially advised the Office that it believed that the area
outside the gate was part of the employing establishment’s property. However, it later submitted
an October 31, 2007 letter from Ms. Brown, the manager, who advised that an engineer,
Mr. Allen, visited the site and advised that the location where the accident happened was on the
asphalt (black pavement), which was owned by the City of Olive Branch. Ms. Brown also
indicated that the area adjoining the asphalt and the driveway that led to the gate contained a four
foot “right of way” that was also owned by the city. However, appellant alleged that she did not
fall on the asphalt, but on the concrete driveway. She further testified during her hearing that no
one from the employing establishment asked her where she fell and while she noted that
Ms. Gaters saw her fall and indicated that she fell on the asphalt; appellant alleged that she did
4

Id.; Denise A. Curry, 51 ECAB 158, 160 (1999); Narbik A. Karamian, 40 ECAB 617, 618-19 (1989).

5

Idalaine L. Hollins-Williamson, 55 ECAB 655, 658 (2004).

6

Id.

7

Linda Williams, 52 ECAB 300 (2001).

8

See Dollie J. Braxton, 37 ECAB 186 (1985); Wilmar Lewis Prescott, 22 ECAB 318 (1971).

6

not fall on the asphalt, but the concrete driveway. The Board notes that the record does not
contain a statement from Ms. Gaters. Appellant explained that she went to officials in the City
of Olive Branch to determine who owned the property. She subsequently obtained a
December 3, 2007 statement from Mr. Bigelow, the city engineer, who concluded that, if she fell
in the concrete driveway behind the curb line, she was not on the 50 foot right of way on
Mid-south Drive.
The Board finds that these conflicting statements do not resolve the issue of whether the
premises were owned, controlled or managed by the employing establishment. There are
conflicting statements as to exactly where appellant fell and as to who owned or controlled the
area. Furthermore, it does not appear that Ms. Gaters provided a statement to explain the details
of what she observed. This is important as she was present in the area where appellant fell and
any statement obtained from her would help clarify where appellant fell and the time at which
she fell. The Office also has not developed the evidence regarding who controlled the property
where appellant fell regardless of its technical ownership status. For example, there is no
evidentiary development regarding who was allowed to use the area where the fall occurred such
as whether public use was permitted or whether its use was restricted to employees of the
employing establishment.9 The Board cannot make an information decision without further
development regarding whether appellant’s fall occurred on the premises or constructive
premises of the employing establishment.
Furthermore, the record remains unclear with regard to whether appellant was engaged in
an activity reasonably incidental to her employment. While the Office hearing representative in
the September 27, 2007 decision found that the injury occurred within a reasonable time before
her scheduled shift and remanded the case to determine whether the premises where appellant
fell were owned, controlled or managed by the employer, the Office hearing representative in the
June 6, 2008 decision found there was no evidence to support that appellant was engaged in an
activity reasonably incidental to her employment when she fell. She also found that the
circumstances under which appellant’s injury occurred did not show how her fall arose out of
and in the performance of her duties. However, the Office hearing representative did not provide
any reasoning to show why she concluded that appellant was not engaged in an activity
reasonably incidental to her employment. The Board notes that the record contains conflicting
findings and is unclear with regard to this and related matters. For example, there has been
insufficient evidentiary development regarding exactly when appellant fell. Appellant indicated,
on October 9, 2007, that her fall occurred at about 4:10 a.m., about 20 minutes before her shift
began. As noted, the record contains no statement from Ms. Gaters and, while Mr. Gray noted
arriving at the employing establishment at 3:55 a.m., his statement did not specifically address
the time that the fall occurred.
9

See Idalaine L. Hollins-Williamson, supra note 5 (underlying the proximity exception to the premises rule is the
principle that course of employment should extend to an injury occurring at a point where the employee was within
the range of dangers associated with the employment; the most common ground of extension is that the off-premises
point at which the injury occurred lies on the only route or the normal route, which employees must traverse to reach
the plant and that the special hazards of that route become the hazards of the employment; factors that generally
determine whether an off-premises point used by employees may be considered part of the “premises” include
whether the employing establishment has contracted for exclusive use of the area and whether the area is maintained
to see who may gain access to the premises).

7

Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.10
Accordingly, the Office’s decision will be set aside and the case remanded for further evidentiary
development concerning the location, time and circumstances surrounding appellant’s fall on
April 18, 2007. The Board notes that the Office should attempt to obtain a statement from
Ms. Gaters and any other individuals who may have relevant knowledge regarding the time and
circumstances of appellant’s fall. Following this and such further development as is deemed
necessary, the Office shall issue a de novo decision.11
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2008 decision of the Office of Workers’
Compensation Programs’ hearing representative is remanded for further consideration consistent
with this opinion.
Issued: May 15, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

10

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).
11

In light of the Board’s disposition on the first issue, the second issue is moot.

8

